Title: To George Washington from Hugh Hughes, 5 May 1782
From: Hughes, Hugh
To: Washington, George


                        
                            Sir,
                            Fish Kill May 5th 1782
                        
                        Having the most perfect confidence in your Excellency’s Candour and Justice, I am compelled by a Part of the
                            General Orders of the 30th of last Month to entreat your Excellency to give me an Opportunity to vindicate my Character,
                            which I humbly conceive to be materially affected by those Orders, either before a Court of Inquiry, or in such other
                            Manner as your Excellency shall think proper.
                        Permit me to add, that the Person to whom a Warrant was given for raising a Company of Watermen, has just
                            reported that he cannot enlist a Man for that Service, as the Publick have not enabled their Officers to fulfil former
                            Engagements with those People, who say that they cannot rely on Promises of future Payment. With the greatest Respect
                            & Esteem I have the Honor to be, Your Excellency’s most Obedient
                        
                            Hugh Hughes
                        
                    